                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


WVUE 2015-1                                          )
                                                     )
       Plaintiff,                                    )
                                                     )       Civil Action No. 2:19-cv-00364-JDL
v.                                                   )
                                                     )
DOONAN, GRAVES & LONGORIA, LLC, et al                )
                                                     )
       Defendants                                    )



DEFENDANTS’ MOTION TO STAY PROCEEDINGS PENDING FINAL RESOLUTION
                OF APPEAL OF UNDERLYING MATTER

       NOW COME the Defendants in the above-captioned matter, by and through undersigned

counsel, and hereby move to stay proceedings in this matter pending final resolution of the

underlying case forming the basis of Plaintiff’s professional negligence action. The underlying

case is the matter of WVUE-2015-1 v. Allen, currently pending before the Maine Supreme

Judicial Court, sitting as the Law Court, Docket No. YOR-19-163.

       As the pleadings on this docket reflect, Plaintiff WVUE-2015-1 has brought this action

for professional negligence against its former attorneys, for matters arising out of the WVUE-

2015-1 v. Allen foreclosure litigation in York County Superior Court, and now on appeal to the

Law Court. Plaintiff WVUE-2015-1 retained separate counsel (not counsel of record in this

matter) to represent it in that appeal. Upon inquiry to the Office of the Clerk of the Law Court,

the undersigned has determined that the briefing of the matter before the Law Court is now

complete, and the parties await assignment of the matter on an oral argument list (or notice that




                                                 1
the matter will be submitted on the briefs without argument). The Law Court matter is therefore

reaching the final stages of state court litigation.

        The final outcome of the Law Court matter will significantly impact this case. In at least

one potential, an outcome favorable to Plaintiff WVUE may moot this present action.

Alternatively, even if a Law Court final resolution results in an unfavorable disposition to

Plaintiff WVUE, the Law Court’s decision may impact the scope of claims or defenses in this

case, and may impact the case-within-a-case proximate causation issues currently raised by

Plaintiffs Complaint. See Brooks v. Lemieux, 2017 ME 55, ¶ 18, 157 A.2d 798, 804 (in an action

against attorneys, “[t]his traditional method of presenting the merits of the underlying action is

often called the ‘case-within-a-case.’”) (quoting Bozelko v. Papastavros, 323 Conn. 275, 147

A.3d 1023, 1029 (Conn. 2016)).

        This Court has the discretion to grant a temporary stay. Wittman v. Aetna Health, Inc.,

2014 WL 4772666 * 1 (D. Me. September 24, 2014); Good v. Altria Grp., Inc., 624 F.Supp.2d

132, 134 (D.Me.2009). “Generally, in evaluating whether to issue a stay, a court will consider

three factors: (1) potential prejudice to the non-moving party; (2) hardship and inequity to the

moving party without a stay; and, (3) judicial economy.” Id.

        In this case, given the progress of the Law Court proceedings already to date, the

requested stay is likely to be of short duration. The undersigned will promptly report to this

Court on the status and disposition of the proceedings in the Law Court, and will agree to

provide at least 60-day status reports to this Court in order to monitor the stay period and its

duration. Given the significance of the Law Court proceedings as the “case-within-a-case” to

this action, the requested stay will serve the interests of judicial economy and conserve the

parties’ resources related to discovery proceedings, by ensuring that the parties’ discovery is



                                                   2
focused based upon the outcome of the Law Court case. And indeed, should Plaintiff WVUE

prevail on its appeal, Plaintiff WVUE would have a favorable ruling in state court that might

obviate in whole or in part its pursuit of this legal professional negligence action.

       Therefore, the request to stay will not prejudice the non-moving party. If the short stay of

proceedings is not granted, the hardship or inequity to the Defendants could be significant,

because they would be compelled to defend and litigate a case, and incur related expense, which

could be rendered unnecessary in at least one alternative of the final outcome of the Law Court

proceedings.

       WHEREFORE, Defendants respectfully request this Court grant a stay of proceedings

pending final decision and mandate in WVUE-2015-1 v. Allen, Law Court Docket No. YOR-19-

163. Defendants’ counsel agrees to provide status reports on the Law Court matter every 60

days following entry of this Court’s order for stay of proceedings.


Dated at Portland, Maine this 3rd day of October, 2019


                                                       NORMAN, HANSON & DETROY, LLC

                                                       /s/ Russell B. Pierce, Jr.
                                                       Russell B. Pierce, Jr., Esq.
                                                       Mark G. Lavoie, Esq.
                                                       Attorneys for Defendants

Norman, Hanson & DeTroy, LLC
Two Canal Plaza, P.O. Box 4600
Portland, ME 04112-4600
(207) 774-7000
rpierce@nhdlaw.com

                                 CERTIFICATE OF SERVICE


       I hereby certify that on October 3 2019, I electronically filed DEFENDANTS’

MOTION TO STAY PROCEEDINGS PENDING FINAL RESOLUTION ON APPEAL

                                                  3
OF UNDERLYING MATTER with the Clerk of Court using the CM/ECF system which will

send notification of such filing to all counsel of record.


                                               /s/ Russell B. Pierce, Jr.
                                               Russell B. Pierce, Jr., Esq.
                                               Attorney for Defendants

                                               Norman, Hanson & DeTroy, LLC
                                               Two Canal Plaza, P.O. Box 4600
                                               Portland, ME 04112-4600
                                               (207) 774-7000
                                               rpierce@nhdlaw.com




                                                  4
